— Appeal by defendant from an order of the Supreme Court, Orange County (Leggett, J.), dated October 20,1982, which denied its motion, pursuant to CPLR article 31, to direct plaintiff to submit to an examination before trial on oral questions. Order reversed, with $50 costs and disbursements, and motion granted to the extent that defendant may take the oral deposition of plaintiff, limited to material and necessary information not adequately supplied through the interrogatories. The examination before trial of plaintiff shall be held at a time and place to be set forth in a written notice of not less than 10 days to be given by defendant or at such other time and place as the parties may agree. Special Term improvidently exercised its discretion when it determined that plaintiff would be prejudiced by being required to submit to an oral examination and that defendant had been supplied sufficient specific and detailed information by plaintiff’s answers to written interrogatories to proceed to trial (see Barouh Eaton Allen Corp. v International Business Machs. Corp., 76 AD2d 873; Katz v Posner, 23 AD2d 774). Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.